NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON REYES CALZADA, AKA                       No.    15-73322
Nelson Roberto Ramos-Reyes,
                                                Agency No. A078-961-950
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Nelson Reyes Calzada, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Calzada’s contentions as to the social group

he raises for the first time in his opening brief. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency).

      Calzada does not contend the BIA erred in finding that his social group of

mistaken rival gang members was not cognizable. See Corro-Barragan v. Holder,

718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief

resulted in waiver). Substantial evidence supports the agency’s determination that

Calzada failed to demonstrate a nexus between the harm he experienced or fears in

El Salvador and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). Thus, Calzada’s withholding of removal claim fails.

      In light of this disposition, we do not reach Calzada’s remaining contentions.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies

are not required to decide issues unnecessary to the results they reach).




                                          2                                     15-73322
      Substantial evidence also supports the agency’s denial of CAT relief because

Calzada failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                    15-73322